Citation Nr: 9918023	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-20 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected headaches from May 21, 1993 to February 
8, 1996.

2.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected headaches from February 8, 1996 to the 
present.

3.  Entitlement to an increased evaluation for C2 fracture 
residuals, currently evaluated as 20 percent disabling.

4.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
November 1974.

This appeal arose from a February 1994 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted an evaluation of 10 
percent to the service-connected C2 fracture residuals and 
which also denied entitlement to service connection for PTSD.  
In December 1996, the RO issued a rating decision which 
increased the evaluation assigned to the service-connected 
neck disorder to 20 percent.  A February 1997 rating action 
granted service connection for headaches and assigned this 
disability an evaluation of 10 percent, effective May 21, 
1993.  A May 1997 decision confirmed the 10 percent 
evaluation assigned to the veteran's headaches.  In December 
1997, a rating action was issued which awarded a 30 percent 
disability evaluation to the service-connected headaches, 
effective February 8, 1996.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Veterans 
Appeals (Court) has recently held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

The issues of entitlement to an evaluation in excess of 30 
percent from February 8, 1996 for the service-connected 
headaches and service connection for PTSD will be subject to 
the attached remand.


FINDINGS OF FACT

1.  The veteran's service-connected headaches between May 21, 
1993 and February 8, 1996 were manifested by characteristic 
prostrating attacks averaging one in two months over the last 
several months.

2.  The veteran has not been shown by competent medical 
evidence to suffer from PTSD which can be related to his 
period of service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the service-connected headaches between May 21, 1993 and 
February 8, 1996 have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, Code 8100 (1998).

2.  The veteran has not submitted evidence of a well grounded 
claim for service connection for PTSD.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. § 3.304(f) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an evaluation in 
excess of 10 percent for service-
connected headaches from May 21, 1993 to 
February 8, 1996

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

According to the applicable criteria, a 10 percent evaluation 
is warranted for headaches with characteristic prostrating 
attacks averaging one in two months over the last several 
months.  A 30 percent evaluation requires characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  38 C.F.R. Part 4, Code 8100 (1998).

The pertinent medical evidence included a VA examination 
conducted between December 1993 and January 1994.  The 
veteran complained of pain on extension of the neck 
associated with headaches.  He reported having post-cervical 
headaches which radiated to the top of his head.  He 
indicated that he had had occipital type headaches since his 
discharge from service.  A CT scan of the head revealed focal 
atrophy in the high convexity of the left frontal lobe of 
indeterminate etiology.  

VA outpatient treatment records demonstrated the veteran's 
complaint of a chronic headache on February 4, 1994.  On May 
4, 1994, he reported having severe headaches.

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent for the service-
connected headaches from May 21, 1993 to February 8, 1996 is 
not warranted.  The evidence does not establish that the 
veteran suffered from characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  In fact, the objective evidence indicated that he 
had sought treatment for headaches in February and May 1994.  
This evidence does not demonstrate the requisite average 
number of attacks to justify a 30 percent disability 
evaluation during this time period.

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for an evaluation in excess of 
10 percent for the service-connected headaches between May 
21, 1993 and February 8, 1996.



II.  Entitlement to service connection 
for PTSD

The service medical records included the April 30, 1973 
entrance examination which included an evaluation by 
psychiatry.  This noted that he had been in trouble with the 
police in 1971.  He had run away from home because he had not 
liked his step-parents.  He was first taken to a detention 
center and then to a youth camp, where he had initiated a 
riot over the restrictions of the camp.  He was then placed 
in Fulton State Hospital until February 1973.  He indicated 
during this interview that he had actually stopped the riot.  
He also noted that he had slashed his wrists while in the 
youth camp because he had become depressed over a girl he had 
"fallen in love with."  He claimed during the evaluation 
that he had no trouble with authority, that he respected 
authority.  The objective psychiatric examination was 
negative.  No complaints of a psychiatric nature were made 
during service.  The November 1974 separation examination 
noted that he was psychiatrically normal.

The veteran was seen on an outpatient basis by VA between 
December 1997 and September 1998.  On December 16, 1997, he 
indicated that the chief precipitant for his depression had 
been an arrest in August 1997 involving a theft charge, of 
which he said he was innocent.  While this incident had 
triggered his depression, he indicated that he had always 
been prone to depressive feelings.  The mental status 
examination noted that he was alert and oriented in two 
spheres (he was unaware of the date).  His speech was normal 
in tone and rate.  He was coherent, although he was rather 
ruminative over his legal difficulties and his incredulity 
that he had been accused.  He displayed fair eye contact and 
he had guarded interpersonal interaction.  There were no 
signs of psychomotor retardation or agitation.  There were no 
signs of psychosis, delusions or hallucinations.  His mood 
was despondent and his affect was quite depressed and 
moderately constricted in range.  His abstraction was rather 
concrete.  The Axis I diagnosis was depressive disorder, not 
otherwise specified.

August and September 1998 VA treatment notes diagnosed an 
adjustment disorder.  On September 10, he complained of 
problems sleeping and he also reported continuing dreams and 
nightmares several times per week, from which he would awaken 
drenched in sweat.  He also admitted to occasional episodes 
of nocturnal enuresis.  The mental status examination noted 
that he was alert and oriented in all spheres.  His mood was 
mildly to moderately depressed much of the time.  His affect 
was subdued but pleasant and moderately constricted in range.  
His insight was fair and his judgment was good.  There was no 
evidence of a psychosis, a thought disorder, hallucinations 
or homicidal or suicidal ideations.  The impression was 
continued depressed moods and sleep difficulties.

According to Cohen v. Brown, 10 Vet. App. 128 (1997), and 
38 C.F.R. § 3.304(f) (1998), in order for a claim for service 
connection for PTSD to be well grounded, the following three 
requirements must be met:  1) a clear diagnosis of PTSD; 2) 
inservice incurrence of a stressor; and 3) a causal nexus 
between the symptomatology and the stressor.  A clear 
diagnosis means an unequivocal diagnosis of PTSD.

After a careful review of the evidence of record, it is found 
that the veteran has not presented evidence of a well 
grounded claim for service connection for PTSD.  Initially, 
it is noted that the record contains no evidence of a clear 
diagnosis of PTSD.  While an adjustment disorder has been 
diagnosed, PTSD has never been found.  Nor has the veteran 
submitted evidence of an inservice stressor.  Since neither a 
stressor nor a diagnosis of PTSD has been made, the question 
of a causal nexus between his symptoms and any stressor has 
been rendered moot.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

An evaluation in excess of 10 percent for the service-
connected headaches between May 21, 1993 and February 8, 1996 
is denied.

Service connection for PTSD is denied.


REMAND

The veteran has contended that an evaluation in excess of 30 
percent from February 8, 1996 for his service-connected 
headaches is warranted.  He indicated that he suffers from 
constant, daily headaches which prevent him from working.  He 
has also argued that an increased evaluation for his cervical 
spine fracture residuals is warranted.  He indicated that he 
experiences constant neck pain and severe limitation of 
motion.  Therefore, he believes that these claims should be 
awarded.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  Moreover, the examinations must address the 
rating criteria in relation to the veteran's symptoms.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

The record revealed that the veteran's headaches were last 
examined by VA in June 1998.  However, this examination did 
not indicate whether the veteran experiences very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  Therefore, this examination 
does not provide an adequate basis upon which to determine 
entitlement to the benefit sought.

Moreover, the veteran's C2 fracture residuals were also last 
examined by VA in June 1998.  During this examination, he 
reported suffering from constant and daily pain.  According 
to DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter "the Court"), held that in evaluating a 
service-connected disability involving a joint rated on 
limitation of motion, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court in DeLuca held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. 
§§ 4.40 and 4.45 (1997), and that the rule against pyramiding 
set forth in 38 C.F.R. § 4.14 (1997) does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period a time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA neurological examination by a 
qualified physician in order to evaluate 
the current nature and degree of severity 
of the service-connected headaches.  
Specifically, the examiner should 
indicate whether or not the veteran 
experiences very frequent completely 
prostrating and prolonged attacks 
productive of severe economic 
inadaptability.  All indicated special 
studies deemed necessary should be 
accomplished.  The claims folder must be 
made available to the examiner prior to 
the examination so that the veteran's 
entire medical history can be taken into 
consideration, and the examiner is asked 
to indicate in the examination report 
that the claims file has been reviewed.

2.  The veteran should be afforded a VA 
orthopedic examination by a qualified 
physician in order to fully assess the 
current nature and degree of severity of 
the veteran's service-connected C2 
fracture residuals.  The claims folder 
must be made available to the examiner to 
review in conjunction with the 
examination, and the examiner is asked to 
indicate in the examination report that 
she/he has reviewed the claims folder.  
All indicated special tests are to be 
performed and must include range of 
motion testing.  The examiner should note 
the range of motion of the cervical 
spine.  The examiner must obtain active 
and passive ranges of motion (in 
degrees), state if there is any 
limitation of function and describe it, 
and state the normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when this 
segment of the spine is used repeatedly.  
Special attention should be given to the 
presence or absence of pain, stating at 
what point in the range of motion pain 
occurs and at what point pain prohibits 
further motion.  The factors upon which 
the opinions are based must be set forth.

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veteran's claims remain denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  The appellant is free to furnish 
additional evidence while his case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

